PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/594,005
Filing Date: 5 Oct 2019
Appellant(s): May Patents Ltd.



__________________
Yehuda Binder
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/05/2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/13/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 25-26, 34-47, 54-56, 59 and 62-66 stand rejected under 35 U.S.C. § 103 as being unpatentable over Thacher in view of Teicher.  Final Act. 9.
Claims 12-16 and 22 stand rejected under 35 U.S.C. § 103 as being unpatentable over Thacher in view of Teicher and Ghoshal.  Final Act. 22.
Claims 30-33 and 57-58 stand rejected under 35 U.S.C. § 103 as being unpatentable over Thacher in view of Teicher and Lipton.  Final Act. 26. 
Claims 48-53 stand rejected under 35 U.S.C. 103 as being unpatentable over Thacher in view of Teicher and Presler.  Final Act. 29.





(2) Response to Argument
Regarding claim 1 
Response to Argument #1
Appellant argues “[o]verly broad field definition.” Appeal Br. 5.  In support, Appellant states “‘image/video display’ is overly broad because fields of endeavor should not be characterized as broadly as entire industries” and cites In re Clay.  Appeal Br. 5.  Examiner respectfully disagrees.  
Examiner made a prima facie finding that Thacher and Teicher are in the same field of endeavor.  Final Act. 2, 14.  
The Thacher title is a “camera for communication of streaming media.”  The Thacher abstract contains a mobile streaming camera, network transmission, a local camera display and a client display.  Figure 1 in Thacher shows a camera with video transmission over cables and client display.  
The Teicher title is a “display for a digital photo album.”  The Teicher abstract contains “[a] display for an associated photo album.” Figure 1 in Teicher shows this photo album display using video cable G.  
Similarly, claim 1 recites a “display device” that has a cable carrying compressed video data.  
Thus these portions of the Thacher and Teicher references, along with their citations in the rejection of claim 1, show they are in the same image/video display field of endeavor as Appellant.
 Examiner’s image/video display field of endeavor finding is not as broad the entire petroleum industry of In re Clay, i.e. not an entire electronics industry.  At least in In re Clay, Appellant set forth the field of endeavor to be storage of refined liquid hydrocarbons.  Appellant has not explicitly stated their field of endeavor in any response to an Office Action. 

Regarding claim 1 
Response to Argument #2
Appellant argues “[u]nclear problem definition.”   Appeal Br. 5.  In support, Appellant states “it is not clear what is the problem and what is the solution offered by the claimed invention.”  Appeal Br. 5.  Examiner respectfully disagrees.  
Examiner made a prima facie finding that Thacher and Teicher are directed towards solving the problem involved in Applicant’s claim 1.  Final Act. 2, 14.  
Figures 1, 3 and 5 in Thacher show a camera with video transmission over cables.  Figures 1, 3, 5 and 6 in Teicher shows a photo album display using video cable G that is portable and handled.  Similarly, claim 1 recites a “display device” that has a cable carrying compressed video data.  
Thus, these portions of the Thacher and Teicher references, along with their citations in the rejection of claim 1, show they are directed towards solving the problem involved in Applicant’s claim 1 of an improved display device for communication and imaging.
To the extent that “it is not clear what is the problem and what is the solution offered by the claimed invention,” Appellant has not explicitly stated the problem and solution of their claimed invention in any response to an Office Action.  Appeal Br. 5.  

Regarding claim 1 
Response to Argument #3
Appellant argues “Thacher reference admitted as non-analogous.”   Appeal Br. 6.  In support, Appellant states “the Thacher reference is defined as ‘camera for communication of streaming media’” but “claim 1 does not recite any ‘camera’.”  Appeal Br. 6.  Examiner respectfully disagrees.  
Appellant has not quoted any admission by Examiner that the Thacher reference is non-analogous.  This might be because such an admission does not exist.
Appellant mischaracterizes the title alone of Thacher as the sole reason for the field of Thacher.  While the title is informative of the Thacher field of endeavor, the title alone does not determine the field of endeavor.  Examiner made a prima facie showing the Thacher field of endeavor.  Final Act. 2, 14.  Appellant ignores everything in Thacher but the title here.  The Thacher abstract contains a mobile streaming camera, network transmission, a local camera display and a client display.  Figure 1 in Thacher shows a camera with video transmission over cables and client display.  
The fact that Thacher recites more than just the contents of claim 1, i.e. a camera, does not make Thacher non-analogous.  Just as there is a camera in Appellant’s specification, there is a camera in Thacher.

Regarding claim 1 
Response to Argument #4
Appellant argues “[n]o teaching of video over LAN.”   Appeal Br. 6.  Here, Appellant focuses on the claimed “a cable concurrently carrying a (Direct Current) DC power signal and a video data”, “a LAN connector for connecting to the cable”, and “a receiver coupled between the LAN connector and the video display component for receiving the video data from the cable via the LAN connector.”  Appeal Br. 6.  In support, Appellant states “no video is described or suggested regarding video over LAN in general, and video over the Ethernet interface in particular.”  Appeal Br. 6.  Examiner respectfully disagrees.  
Examiner made findings that these claimed features are taught by Thacher. Final Act. 10–11.  Appellant mentions Thacher paragraph 0155 but ignores its content.
Thacher teaches an Ethernet cable.  Thacher ¶ 114. This cable connects Mobile Streaming Camera (MSC) 100/500 to the network, which connects to Remote Client (RC) 110/510.  Thacher Fig. 1, 5, ¶ 96, 114, 155.  There is video transmission between MSC 100/500 and RC 110/510.  Thacher ¶ 155.  Thus the MSC and RC are connected over a network by at least one ethernet cable that carries video data.

Regarding claim 1 
Response to Argument #5
Appellant argues “[c]hanging the principle of operation.”   Appeal Br. 7.  Applicant focuses on the claim language that “the video display component, the video de-compressor, and the receiver are coupled to the LAN connector for being powered only from the DC power signal.”  Appeal Br. 7.  In support, Appellant describes the Thacher MSC “as being power fed from multriple (sic) sources” and “truly portable with no wires of any sort.”  Appeal Br. 7.  Thacher ¶ 6.  Examiner respectfully disagrees.  
Examiner made findings that these claimed features are taught by Thacher in view of Teicher.  Final Act. 5–6, 12–13.  
“Power is provided via external power supplied to MSC 100 through a Power-Over-Ethernet (POE) interface via the Ethernet interface 219. The MSC's power supply 251 automatically switches to external power when the adaptor is connected and re-charges the internal battery 252.”  Thacher ¶ 122.  The principal operation of Thacher includes wires and wireless options.  Thacher Fig. 1, 5.  Appellant ignores that ethernet cable wire is used to communicate and charge the MSC.
Appellant also completely ignores the Teicher reference here.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Regarding claim 1 
Response to Argument #6
Appellant argues “[i]mproper rationale.”  Appeal Br. 7.  In support, Appellant notes “that the claim explicitly recites receiving video via the LAN connector, rendering the rationale moot.”  Appeal Br. 7–8.  Examiner respectfully disagrees.  
Examiner made findings that these claimed features are taught by Thacher in view of Teicher and there is proper motivation to combine Teicher with Thacher.  Final Act. 11–14.  
The power and video that is transmitted in both references are also received.  In Thacher, RC 110 compressed video packets are received by MSC Processing Subsystem 213 that are previously transmitted from RC 110 via the Network.  Thacher ¶ 155.  In Teicher, Cable G provides network access, DC power, and video that is transmitted as well as received.  Teicher Fig. 2-3, ¶ 22.  

Regarding claim 1 
Response to Argument #7
Appellant argues “[i]mproper rationale – [c]ircular logic” and that “the rationale is clearly derived from the claim and the application themselves.”  Appeal Br. 8.  Examiner respectfully disagrees.  
Examiner made findings that there is proper motivation to Teicher with Thacher.  Final Act. 12–14.  
Specifically combining DC power and video in one cable, as in Teicher, would benefit the Thacher device by actually providing DC power for the Thacher DC system while also transmitting video in the Power Over Ethernet connection attached to the Thacher network.  Appellant also ignores the other rationales to combine these references in the Final Rejection.  “[T]his is the application of a known technique, combining DC power and video in one cable, to a known device ready for improvement, the Thacher device, to yield predictable results.  Furthermore, this is simple substitution of one known element for another, a POE cable that carries video and power, most likely DC power, with a cable that specifically carries both video and DC power, to obtain predictable results.  The typical level of skill of a person having ordinary skill in the art (PHOSITA) is a Bachelor’s Degree in Electrical Engineering.  A PHOSITA would be able to substitute ‘a POE cable that carries video and power, most likely DC power, with a cable that specifically carries both video and DC power, to obtain predictable results.’  These cables are similar and known to those in the art.”  Final Act. 13.  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Furthermore, Applicant does not set forth any fact from Applicant’s disclosure to support this hindsight argument.

Regarding claim 1 
Response to Argument #8
Appellant argues “[i]mproper combination.”  Appeal Br. 9.  In support, Appellant states “a digital camera’ (sic) as disclosed by the Tanbankin reference is non-obvious to combine with a hair trimming device according to the Office itself” and that a “double standard” is applied.  Appeal Br. 9.  Examiner respectfully disagrees.  
Examiner made findings that there is proper motivation to combine Teicher with Thacher.  Final Act. 12–14.  
As set forth in the 12/14/2020 Restriction, invention I is “drawn to specific electrical connections” while invention II is “drawn to specific frequency multiplexing.”  Appellant mischaracterizes invention II as drawn to “specific multiplexing,” which is inaccurate and deletes the “frequency” part.  Appeal Br. 9.  No part of the Final Rejection includes mention of any Tanbankin reference or hair trimming device.  A proper restriction and subsequent, proper 103 rejection were made.  This is not a double standard.  

Regarding claim 26 
Response to Argument #9
Appellant argues “[n]o teaching of the recited limitation.”  Appeal Br. 10.  In support, Appellant focuses on the claim language “the cable is further concurrently carrying an additional video data” and argues that Thacher only discloses “a single video between the MSC and the RC.”  Appeal Br. 10–11.  Examiner respectfully disagrees.  
Examiner made findings that these claimed features are taught by Thacher in view of Teicher.  Final Act. 6, 14–15.  
Thacher teaches streaming video between an MSC and RC to communicate and collaborate remotely using video packets through a full duplex, VoIP communications channel. Thacher ¶ 129, 146, 155.  Thacher teaches video streaming from MSC 100 to RC 110 via the network.  Thacher ¶ 129, 146, 155.  Thacher also teaches video streaming from RC 110 to MSC 100.  Thacher ¶ 129, 155.  
Thacher teaches an Ethernet cable.  Thacher ¶ 114. This cable connects Mobile Streaming Camera (MSC) 100/500 to the network, which connects to Remote Client (RC) 110/510.  Thacher Fig. 1, 5, ¶ 96, 114, 155.  There is video transmission between MSC 100/500 and RC 110/510.  Thacher ¶ 155.  Thus the MSC and RC are connected over a network by at least one ethernet cable that carries video data.
Two way video on an ethernet cable is additional video data on that cable.  Furthermore, sending more than one video stream on an ethernet cable is also additional video data on that cable.

Regarding claim 34 
Response to Argument #10
Appellant argues “[n]o teaching of the recited limitation.”  Appeal Br. 12.  In support, Appellant focuses on the claimed formats, such as H.264, and states that video in this standard is not carried over a cable.  Appeal Br. 12–13.  Examiner respectfully disagrees.  
Examiner made findings that these claimed features are taught by Thacher in view of Teicher.  Final Act. 15.  
	Thacher teaches a H.264 codec.  Thacher ¶ 148, 155.  Video is compressed by Video Compression Engine 205 of the MSC using a H.264 codec.  Thacher ¶ 148, Fig. 2.  Video between the MSC and RC are compressed using H.264.  Thacher ¶ 155.  Video from the RC is decompressed by MSC Processing Subsystem 213.  Thacher ¶ 155, Fig 2.
Thacher teaches an Ethernet cable.  Thacher ¶ 114. This cable connects Mobile Streaming Camera (MSC) 100/500 to the network, which connects to Remote Client (RC) 110/510.  Thacher Fig. 1, 5, ¶ 96, 114, 155.  There is video transmission between MSC 100/500 and RC 110/510.  Thacher ¶ 155.  
Thus the MSC and RC are connected over a network by at least one ethernet cable that carries H.264 video data.

Regarding claim 35 
Response to Argument #11
Appellant argues “[n]o teaching of the recited limitation.”  Appeal Br. 14.  In support, Appellant focuses on the claim language “the video data comprises High Definition (HD) video data” and argues that this video is not carried over a cable.  Appeal Br. 15.  Examiner respectfully disagrees.  
Examiner made findings that these claimed features are taught by Thacher in view of Teicher.  Final Act. 15.  
Thacher teaches a H.264 codec.  Thacher ¶ 148, 155.  As understood in the art, H.264 video is HD video. Video is compressed by Video Compression Engine 205 of the MSC using a H.264 codec.  Thacher ¶ 148, Fig. 2.  Video between the MSC and RC are compressed using H.264.  Thacher ¶ 155.  Video from the RC is decompressed by MSC Processing Subsystem 213.  Thacher ¶ 155, Fig 2.
Thacher teaches an Ethernet cable.  Thacher ¶ 114. This cable connects Mobile Streaming Camera (MSC) 100/500 to the network, which connects to Remote Client (RC) 110/510.  Thacher Fig. 1, 5, ¶ 96, 114, 155.  There is video transmission between MSC 100/500 and RC 110/510.  Thacher ¶ 155.  
Thus the MSC and RC are connected over a network by at least one ethernet cable that carries HD H.264 video data.

Regarding claim 36 
Response to Argument #12
Appellant argues “[n]o teaching of the recited limitation.”  Appeal Br. 15.  In support, Appellant focuses on the claim language “the video data comprises, uses, or is based on, HDMI (High-Definition Multimedia Interface)” and argues that this video is not carried over a cable.  Appeal Br. 15–17.  Examiner respectfully disagrees.  
Examiner made findings that these claimed features are taught by Thacher in view of Teicher.  Final Act. 15.  
Thacher teaches a H.264 codec.  Thacher ¶ 148, 155.  As understood in the art, H.264 video is based on HDMI.  Video is compressed by Video Compression Engine 205 of the MSC using a H.264 codec.  Thacher ¶ 148, Fig. 2.  Video between the MSC and RC are compressed using H.264.  Thacher ¶ 155.  Video from the RC is decompressed by MSC Processing Subsystem 213.  Thacher ¶ 155, Fig 2.
Thacher teaches an Ethernet cable.  Thacher ¶ 114. This cable connects Mobile Streaming Camera (MSC) 100/500 to the network, which connects to Remote Client (RC) 110/510.  Thacher Fig. 1, 5, ¶ 96, 114, 155.  There is video transmission between MSC 100/500 and RC 110/510.  Thacher ¶ 155.  
Thus the MSC and RC are connected over a network by at least one ethernet cable that carries H.264 video data based on HDMI.

Regarding claim 37 
Response to Argument #13
Appellant argues “[n]o teaching of the recited limitation.”  Appeal Br. 17.  In support, Appellant focuses on the claim language “the video data is using, or is based on, HDTV (High-Definition Television)” and argues that this video is not carried over a cable.  Appeal Br. 17–18.  Examiner respectfully disagrees.  
Examiner made findings that these claimed features are taught by Thacher in view of Teicher.  Final Act. 16.  
Thacher teaches a H.264 codec.  Thacher ¶ 148, 155.  As understood in the art, H.264 video is HD video that is based on HDTV.  Video is compressed by Video Compression Engine 205 of the MSC using a H.264 codec.  Thacher ¶ 148, Fig. 2.  Video between the MSC and RC are compressed using H.264.  Thacher ¶ 155.  Video from the RC is decompressed by MSC Processing Subsystem 213.  Thacher ¶ 155, Fig 2.
Thacher teaches an Ethernet cable.  Thacher ¶ 114. This cable connects Mobile Streaming Camera (MSC) 100/500 to the network, which connects to Remote Client (RC) 110/510.  Thacher Fig. 1, 5, ¶ 96, 114, 155.  There is video transmission between MSC 100/500 and RC 110/510.  Thacher ¶ 155.  
Thus the MSC and RC are connected over a network by at least one ethernet cable that carries HD H.264 video data based on HDTV.

Regarding claim 46 
Response to Argument #14
Appellant argues “[n]o teaching of the recited limitation.”  Appeal Br. 17.  In support, Appellant focuses on image processing of “the video data” claim language and alleges Thacher A/D 202 is only for local cameras.  Appeal Br. 18–19.  Examiner respectfully disagrees.  
Examiner made findings that these claimed features are taught by Thacher in view of Teicher.  Final Act. 18-19.  
	The video in Thacher is clipped, cropped, color converted at Display Controller 212.  Thacher ¶ 150.  These are image processing algorithms.  Additionally, Video A/D 202 bidirectionally connects to Video Compression Engine 205, which is bidirectionally connected to Microprocessor 235, which is bidirectionally connected to Ethernet interface 219.  Thacher Fig. 2.  Furthermore, Display Controller 212 is bidirectionally connected to all of these components.  Thacher Fig. 2.  Appellant neglects to consider Display Controller 212 and these bidirectional connections.

Regarding claim 47 
Response to Argument #15
Appellant argues “[n]o teaching of the recited limitation” and alleges Thacher A/D 202 is only for local cameras.  Appeal Br. 19–20.  Examiner respectfully disagrees.  
Examiner made findings that these claimed features are taught by Thacher in view of Teicher.  Final Act. 19.  
The video in Thacher is clipped, cropped, color converted at Display Controller 212.  Thacher ¶ 150.  These are image processing algorithms.  Additionally, Video A/D 202 bidirectionally connects to Video Compression Engine 205, which is bidirectionally connected to Microprocessor 235, which is bidirectionally connected to Ethernet interface 219.  Thacher Fig. 2.  Furthermore, Display Controller 212 is bidirectionally connected to all of these components.  Thacher Fig. 2.  Appellant neglects to consider Display Controller 212 and these bidirectional connections.

Regarding claim 54 
Response to Argument #16
Appellant argues “[n]o teaching of the recited limitation” and alleges Thacher A/D 202 is only for local cameras.  Appeal Br. 20–21.  Examiner respectfully disagrees.  
Examiner made findings that these claimed features are taught by Thacher in view of Teicher.  Final Act. 19.  
The video in Thacher is clipped, cropped, color converted and zoomed at Display Controller 212.  Thacher ¶ 150.  These are image processing algorithms.  Additionally, Video A/D 202 bidirectionally connects to Video Compression Engine 205, which is bidirectionally connected to Microprocessor 235, which is bidirectionally connected to Ethernet interface 219.  Thacher Fig. 2.  Furthermore, Display Controller 212 is bidirectionally connected to all of these components.  Thacher Fig. 2.  Appellant neglects to consider Display Controller 212 and these bidirectional connections.

Regarding claim 55 
Response to Argument #17
Appellant argues “[n]o teaching of the recited limitation” and alleges Thacher A/D 202 is only for local cameras  Appeal Br. 21–22.  Examiner respectfully disagrees.  
Examiner made findings that these claimed features are taught by Thacher in view of Teicher.  Final Act. 19–20.  
The video in Thacher is zoomed.  Thacher ¶ 150.  Additionally, Video A/D 202 bidirectionally connects to Video Compression Engine 205, which is bidirectionally connected to Microprocessor 235, which is bidirectionally connected to Ethernet interface 219.  Thacher Fig. 2.  Furthermore, Display Controller 212 is bidirectionally connected to all of these components.  Thacher Fig. 2.  Appellant neglects to consider Display Controller 212 and these bidirectional connections.

Regarding claim 59 
Response to Argument #18
Appellant argues “[n]o teaching of the recited limitation” and that the office is engaged in speculation.  Appeal Br. 22–23.  Examiner respectfully disagrees.  
Examiner made findings that these claimed features are taught by Thacher in view of Teicher.  Final Act. 20.  
	The broadest reasonable interpretation of “a skin treatment component for treating a human skin area” includes looking at skin and doing nothing more because the skin is fine.  Thacher teaches an MSC for video calls with a RC.  Thacher Abstract, Claim 2.  These video calls include people looking at, examining and observing skin.  Imaging of operators, clients and users includes skin.  That the Thacher device allows such features in video calls between two people having faces is not speculation.

Regarding claims 62-64 
Response to Argument #19-20
Appellant argues “[n]o teaching of the recited limitation,” that zoom/ focus processes may be digital without a motor and there is no lens in Thacher.  Appeal Br. 23–24.  Examiner respectfully disagrees.  
Examiner made findings that these claimed features are taught by Thacher in view of Teicher.  Final Act. 20–21.  
	In the MSC, Thacher teaches a Zoom that is distinct from a Digital Zoom.  Thacher ¶ 110.  The non-digital zoom in the digital camera is controlled by a motor in the Mobile Streaming Camera.  Furthermore, the MSC has a lens.  Thacher ¶ 14, 16, claim 1.  Automatic, motor movement of the lens causes the non-digital zoom.

Regarding claim 12 
Response to Argument #21
Appellant argues Ghoshal is “[n]on-analogous reference.”  In support, Appellant states Ghoshal is not in the field of image/video display, is not related to communication and imaging as well as not related to a camera.  Appeal Br. 24–25.  Examiner respectfully disagrees.  
	Ghoshal teaches “laptop computers, video cameras, or various other types of devices that can be connected” to a network for communication including an image display.  Ghoshal Abstract, Fig 7A-D, ¶ 3, 18, 40, 85.  Devices with displays include an internet-enabled telephone 724, a computer 710, or the like with power and communication signals via a Power-over-Ethernet connection 706.  Ghoshal ¶ 83.

Regarding claim 12 
Response to Argument #22
Appellant argues “[n]o teaching of the recited limitation” since Ghoshal only teaches a PoE injector.  Appeal Br. 25.  Examiner respectfully disagrees.  
Examiner made findings that these claimed features are taught by Thacher in view of Teicher and Ghoshal.  Final Act. 23–24.  
It is true that Ghoshal teaches a POE injector.  This “injector can be operative as a splitter that splits injected DC power from the Ethernet cable for usage by some non-POE devices.” Ghoshal ¶ 19.

Regarding claim 12 
Response to Argument #23
Appellant argues “[i]mproper rationale” since Thacher is allegedly only for POE devices.  Appeal Br. 25.  Examiner respectfully disagrees.  
Examiner made findings that Thacher in view of Teicher and Ghoshal are combinable.  Final Act. 23–24.  
Using a power splitter, as in Ghoshal, would benefit the Thacher in view of Teicher teachings by allowing for Ethernet cable usage by non-PoE devices, thereby catering to user preference as well as enhancing operability and marketability.  Ghoshal ¶ 19.  Furthermore, Ghoshal teaches devices on a network.  Ghoshal Abstract, Fig 7A-D, ¶ 3, 18, 40, 83, 85.  

Regarding claim 22 
Response to Argument #24
Appellant argues “[i]mproper rationale” since Thacher is allegedly only for POE devices.  Appeal Br. 25-26.  Examiner respectfully disagrees.  
Examiner made findings that Thacher in view of Teicher and Ghoshal are combinable.  Final Act. 25–26.  
Here, Appellant cites the motivation statement for claim 12.  Appellant ignores the motivation statement for claim 22 which states “[u]sing a converter, as in Ghoshal, would benefit the Thacher in view of Teicher teachings by allowing devices with different voltages to be connected, thus enhancing operability and marketability.”  Final Act. 26.

Regarding claim 30 
Response to Argument #25
Appellant argues “[n]o teaching by the combination” since two streams in opposite directions do not require a multiplexer.  Appeal Br. 26.  Examiner respectfully disagrees.  
Examiner made findings that these claimed features are taught by Thacher in view of Teicher and Lipton.  Final Act. 26–27.  
Using time multiplexing, as in Lipton, would benefit the Thacher in view of Teicher teachings by allowing for more data to be concurrently sent over the same channel.  Final Act. 27.  This additional data that would improve the Thacher in view of Teicher teachings includes stereoscopic video. Lipton Abstract, Fig. 1C.

Regarding claim 30 
Response to Argument #26
Appellant argues “[i]mproper rationale” since two streams in opposite directions do not require a multiplexer.  Appeal Br. 27.  Examiner respectfully disagrees.  
Examiner made findings that these claimed features are taught by Thacher in view of Teicher and Lipton.  Final Act. 26–27.  
Using time multiplexing, as in Lipton, would benefit the Thacher in view of Teicher teachings by allowing for more data to be concurrently sent over the same channel.  Final Act. 27.  This additional data that would improve the Thacher in view of Teicher teachings includes stereoscopic video. Lipton Abstract, Fig. 1C.

Regarding claim 31 
Response to Argument #27
Appellant argues “[n]o teaching of the recited limitation” since Lipton doesn’t teach a demultiplexer.  Appeal Br. 27.  Examiner respectfully disagrees.  
Examiner made findings that these claimed features are taught by Thacher in view of Teicher and Lipton.  Final Act. 26–27.  
Lipton teaches multiplexing and demultiplexing two video streams.  Lipton Abstract, Fig. 1C.  Appellant ignores the Litpon abstract here.

Regarding claim 31 
Response to Argument #28
Appellant argues “[n]o rationale.”  Appeal Br. 27–28.  Examiner respectfully disagrees.  
Examiner made findings that these claimed features are taught by Thacher in view of Teicher and Lipton.  Final Act. 26–27.
  Lipton teaches multiplexing and demultiplexing two video streams.  Lipton Abstract, Fig. 1C.  Appellant ignores the Litpon abstract here.  The rejection of claims 30–31 have the same citation to multiplexing and demultiplexing.  Final Act. 26–27.  The motivation statement is the same in claim 30 as it is in claim 31, which depends on claim 30.

Regarding claims 32–33 
Response to Argument #29
Appellant argues “[n]o teaching of the recited limitation.”  Appeal Br. 28.  Examiner respectfully disagrees.  
Examiner made findings that these claimed features are taught by Thacher in view of Teicher and Lipton.  Final Act. 27–28.
	A Display Controller 212 is an additional video display component for displaying the additional video data.  Thacher Fig 2. 

Regarding claims 32–33 
Response to Argument #30
Appellant argues “[n]o rationale.”  Appeal Br. 28–29.  Examiner respectfully disagrees.  
Examiner made findings that these claimed features are taught by Thacher in view of Teicher and Lipton.  Final Act. 27–28.
  The motivation statement is the same in claim 30 as it is in claims 32-33, which depends on claim 30.  Furthermore, the primary reference teaches the elements of claims 32–33.  Final Act. 27–28.

Regarding claim 57 
Response to Argument #31
Appellant argues “[n]o teaching of the recited limitation” and focuses on the video data and display command.  Appeal Br. 29.  Examiner respectfully disagrees.  
Examiner made findings that these claimed features are taught by Thacher in view of Teicher and Lipton.  Final Act. 28.
	Thacher teaches video display commands.  Thacher ¶ 150.  These video display commands are used in a remote control fashion by the MSC and RC.  Thacher ¶ 180.  

Regarding claim 57 
Response to Argument #32
Appellant argues “[i]mproper rationale” since two streams in opposite directions do not require a multiplexer.  Appeal Br. 29–30.  Examiner respectfully disagrees.  
Examiner made findings that these claimed features are taught by Thacher in view of Teicher and Lipton.  Final Act. 28.  
Using time multiplexing, as in Lipton, would benefit the Thacher in view of Teicher teachings by allowing for more data to be concurrently sent over the same channel.  Final Act. 27.  This additional data that would improve the Thacher in view of Teicher teachings includes stereoscopic video. Lipton Abstract, Fig. 1C.

Regarding claims 48-53 
Response to Argument #33
Appellant argues “[u]nclear and [i]mproper rationale” since “element identification” is not related to enhanced communication.  Appeal Br. 30–31.  Examiner respectfully disagrees.  
Examiner made findings that these claimed features are taught by Thacher in view of Teicher and Presler.  Final Act. 29–31.  
Presler teaches object detection pattern, pattern matching, pattern recognition, face recognition, color keying and indicator overlays.  Pressler ¶ 44, 52, 56.  Doing so would enhance communication between the MSC and RC by enhancing visualization, such as by “mix additional imagery, graphics and overlays for use in the transmission or recording.”  Pressler ¶ 46.

Regarding claims 48-53 
Response to Argument #34
Appellant argues “[n]o rationale” since the same rationale is used for these claims.  Appeal Br. 31.  Examiner respectfully disagrees.  
Examiner made findings of a motivation statement to combine Thacher in view of Teicher and Presler.  Final Act. 29–31.  
Appellant contradicts themself by alleging there is no rational while also arguing the rationale is the same.  The motivation statement for these claims is “[a]t the time of invention, it would have been obvious to a person having ordinary skill in the art to combine the Presler image processing with Thacher in view of Teicher.  Doing so would enhance communication between the MSC and RC by enhancing visualization.”  Final Act. 31.



For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JAMES M PONTIUS/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        
Conferees:
/SATH V PERUNGAVOOR/Supervisory Patent Examiner, Art Unit 2488   

/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487                                                                                                                                                                                                        
                                                                                                                                                                                                     

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.